=A=0=24=5=B~(R=ev=.0=2/=08=n=O=l9~)J=ud~gm=e=nt=in=a~C~rim~i~na~IP~e~~~c~~~e~(M~o~difi~1e~d)~=================~P~~~e~lo~f~l     ~-3
                                UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA

                   United States of America                           JUDGMENT IN A CRIMINAL CASE
                                V.                                    (For Offenses Committed On or After November I, 1987)


                      Tomas Nunez-Lopez                               Case Number: 2:19-mj-10903

                                                                      Leah Weatherly Gonzales
                                                                      Defendant's Attorney


REGISTRATION NO. 89572298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                     ---~-------------+---1----=--=-...!..__lL.L~~---l----l-
                                                                                                      OCT
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which in
Title & Section                Nature of Offense                                                       Count Number(s)
8:1325                         ILLEGAL ENTRY (Misdemeanor)                                             1

 D The defendant has been found not guilty on count(s)
                                -------------------
•    Count(s)
                 ------------------
                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a t e ~

                         J°"'-l'IME SERVED                      • ________ days
 IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                            Monday, October 7, 2019
                                                            Date of Imposition of Sentence


Received    4

           ousJ
                -1/___::., (   +-
Clerk's Office Copy                                                                                             2:19-mj-10903
